Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-14 are pending, claims 13 and 14 are cancelled, claims 1 and 10 are amended, and claims 2-4 are withdrawn. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/09/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. 2014/0097275) in view Liu (U.S. 20170321645) and Pergamon (Diffusion Bonding) and Toshio (JP 2010242189A).

a valve element (figure 2, #18) that opens or closes the injection hole (paragraph 0018), wherein the body includes:
a metallic base material configured to form the injection hole (figure 4, the layer #15, being steel, paragraph 0019);
a corrosion-resistant layer (figure 4, #50, being nickel) covering a surface of at least a part of the base material (figure 4, covering #15) that forms the injection hole and being made of a less corrosive material than the base material (nickel being less corrosive then steal, as the main component iron in steel is corrosive); but fails to disclose a diffusion deterring located between the base material and the corrosion-resistant layer the diffusion deterring layer being made of a material having a first diffusion coefficient, the first diffusion coefficient indicating a diffusibility of an intermetallic diffusion between a metal component of the base material and the diffusion deterring layer via an intermetallic contact of the base material and the diffusion deterring layer, the first diffusion coefficient indicating, in comparison with a second diffusion coefficient indicating a diffusibility of an intermetallic diffusion between the metal component of the base material and the corrosion-resistant layer via an intermetallic contact of the base material and the corrosion-resistant layer in a case that the base material comes into contact with the corrosion resistant layer, less diffusibility of the intermetallic diffusion between metal component of the base material and the diffusion deterring layer. (This is understood as saying that the diffusion between the metal component of the base material and that of the corrosion-resistant layer is less than that of the metal component and that of the diffusion deterring layer). Furthermore, Wang fails to disclose the diffusion deterring layer is made of aluminum oxide (Al2O3).  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the multi-layer protective coating of Liu into the system of Wang, where the protective coating of Wang would be the layer 106 of Liu, for protecting against corrosion and having an adhesive layer#104 between the protective layer and that of the body, the added multi-layer protective coating adding improved corrosion resistance from fuel comprising ethanol. The examiner notes, that the material of #104, acting as the diffusion deterring layer, would less easily allow a metal component of the base material to diffuse than the material of the corrosion-resistant layer, because the outer corrosion resistant layer would have to diffuse before the diffusion deterring layer, which would diffuse prior to that of the base layer (as the diffusion from the effects of fuel in the system would occur from the outer layers inwards, furthermore see the below rejection in view of Pergamon’s teachings).
Pergamon discloses, Phase Transformations 7.2.7 Diffusion bonding, the bonding temperatures is generally kept at 0.5-0.7 times the melting temperature of the most fusible component in the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application that the materials in the combination of Wang and Liu, wherein the base metal is steel, the sacrificial layer is copper, and the corrosion-resistant layer is nickel would satisfy the limitation “the first diffusion coefficient indicating a diffusibility of an intermetallic diffusion between a metal component of the base material and the diffusion deterring layer via an intermetallic contact of the base material and the diffusion deterring layer, the first diffusion coefficient indicating, in comparison with a second diffusion coefficient indicating a diffusibility of an intermetallic diffusion between the metal component of the base material and the corrosion-resistant layer via an intermetallic contact of the base material and the corrosion-resistant layer in a case that the base material comes into contact with the corrosion resistant layer, less diffusibility of the intermetallic diffusion between metal component of the base material and the diffusion deterring layer. “ As the platinum has a higher melting point (3220 degrees F) versus nickel (2646 F), the diffusion between steel and platinum would occur after that of steel and nickel, as Lee has disclosed that the melting temperature between the two would indicate the diffusion occurring with platinum after that of nickel with respect to steel. Further see below, as the noted used diffusing material of Al2O3 would diffused into Nickel, as disclosed in Toshio. 
Toshio discloses using Al2O3, noting that if the environment in which the high-temperature device member is used is an ultra-high temperature of about 800 to 1300 ° C., diffusion of elements (eg, Al, Cr, Si, etc.) contributing to corrosion resistance in the metal base material constituting the high-temperature device member Is extremely fast and the reactivity is large, so that a stable protective film (for example, Al2O3, Cr2O3, SiO2, etc.) formed on the surface of the metal substrate cannot be maintained for a long time (paragraph 0003 of supplied translation from applicant)., noting then that 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a material such as Al2O3 as the diffusion layer, being used as a diffusion layer in Toshio, into a system of Wang as modified, as it will improve heat resistance and corrosion resistance. Noting, nickel is being used in the layer in which the Al2O3 would be diffused to give the added benefits as disclosed by Toshio, (i.e diffusing into the nickel layer). 
With respect to claim 5, Wang as modified above discloses the diffusion deterring layer is in contact with the base material (Liu discloses their adhesive layer against the base substrate, being equivalent to the diffusion layer in contact with the base material).
With respect to claim 6, Wang as modified above discloses the material of the diffusion deterring layer is more corrosive than the material of the corrosion-resistant layer (Liu discloses copper which is more corrosive then the nickel of the protective layer).
With respect to claims 7 and 10, Wang as modified above the body further includes a sacrificial corrosion layer made of a material more corrosive than the corrosion-resistant layer (the noted sacrificial layer being corrosive to the fuel in the injector, and the noted nickel layer being protected from corrosion); (with respect to claim 10, Wang in view of Liu discloses the diffusion deterring layer is between the base material and the first sacrificial layer, as the sacrificial layer is the outer most layer) but fails to disclose the sacrificial corrosion layer is located between the base material and the corrosion-resistant layer, (claim 10 further including the word "first" prior to the sacrificial corrosion layer and corrosion-resistant layer).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the sacrificial layer between the corrosion-resistant layer and the base material would have been obvious, since the layer could be either duplicated between the layers (have a 
With respect to claim 8, Wang as modified discloses the material of the sacrificial corrosion layer liquates out at a hydrogen-ion exponent of4orless (Liu, paragraph 0011, discloses all of the metals used in the sacrificial carbon layer including iron, which has a material property such that is liquates (is soluble) at a pH of 3.5).
With respect to claim 11, Wang as modified discloses the material of the diffusion deterring layer is more corrosive than the material of the corrosion-resistant layer (as is now disclosed by Toshio above).

Claims 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Liu and Toshio as applied to claim 7 above, and further in view of Flannery (U.S. 2016/0230274).
With respect to claim 9, Wang as modified discloses the sacrificial and corrosion resistant layers of the body, but fail to disclose the sacrificial corrosion layer of the body is one of a plurality of sacrificial corrosion layers; the corrosion-resistant layer of the body is one of a plurality of corrosion-resistant layers; and the plurality of corrosion-resistant layers and the plurality of sacrificial corrosion layers are arranged in an alternately stacked manner.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate multiple groups of the layers alternating as disclosed by Flannery into the device of Wang in view of Liu, as the duplication of the layers would add further protection from corrosion and wear (such as wear from fluid moving through the nozzles of Wang). Furthermore, it would have been obvious to duplicate the layers, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI-B), and by duplicating the protective layers and sacrificial layers of Wang as modified by Liu, there is more protection and sacrificial layers in the system to further protect the base material from unwanted damage due to corrosion.
With respect to claim 12, Wang as modified discloses the sacrificial and corrosion resistant layers of the body, but fail to disclose a second sacrificial corrosion layer formed on the first corrosion resistant layer and a second corrosion resistant layer made of a material which is less corrosive than the metallic base material and formed on the second sacrificial corrosion layer.
Flannery discloses multilayer coatings overlapping one another, figure 2 and abstract, for protecting a metallic surface of a fuel injector component from wear and tear (paragraph0001).
Such multilayer coatings including multiple overlapping layers having successive layers to add improved protection (paragraphs0005-0006), and further noting that such layers added not only improved corrosive resistance but also against wear.

Response to Arguments/Amendments
Applicant’s arguments, see Applicants Arguments, filed 05/28/2021, with respect to the previously rejected claims are noted, however due to the reopening after allowance by IDS of the above JP2010242189A reference see above rejection.  Therefore, the previous rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Toshio as applied above (disclosing the use of Al2O3 being used to diffuse into a nickel layer for further added benefits in high-temperature equipment improving both heat resistance and corrosion resistance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 730am-4pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752